DISMISS and Opinion Filed October 31, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00567-CV

                              GARRETT COLE, Appellant
                                       V.
                          SHERRY KNICKERBOCKER, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-06-04924

                            MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                  Opinion by Justice Moseley
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant has

informed the Court that the parties have settled their differences.      Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE



130567F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GARRETT COLE, Appellant                            On Appeal from the 192nd Judicial District
                                                   Court, Dallas County, Texas.
No. 05-13-00567-CV         V.                      Trial Court Cause No. DC-06-04924.
                                                   Opinion delivered by Justice Moseley.
SHERRY KNICKERBOCKER, Appellee                     Justices Lang and Brown, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee, SHERRY
KNICKERBOCKER, recover her costs of this appeal from appellant, GARRETT COLE.


Judgment entered this 31st day of October, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                             –2–